United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
De Pere, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1200
Issued: May 15, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 24, 2018 appellant filed a timely appeal from a February 5, 2018 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish disability from work
for the period January 8 through 19, 2018 causally related to her accepted January 31, 2003
employment injury.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that following the February 5, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On February 5, 2003 appellant, then a 46-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 31, 2003 she pulled her right shoulder opening a
mailbox while in the performance of duty. She stopped work on February 7, 2003 and returned
on February 10, 2003. Appellant was released to resume her usual employment on
February 19, 2003. On December 8, 2017 OWCP accepted the claim for a bicipital tendon strain
of the right shoulder.
On January 8, 2018 Dr. Metz performed a right shoulder synovectomy of the anterior
margin of the shoulder joint, a biceps tenotomy and labral debridement, arthroscopic subacromial
decompression, a distal clavicle excision, a mini rotator cuff incision, biceps tenodesis, and a
rotator cuff repair.
On January 31, 2018 appellant filed a claim for compensation (Form CA-7) for leave
without pay for disability from work for the period January 8 through 19, 2018.
By decision dated February 5, 2018, OWCP denied appellant’s claim for compensation for
disability from January 8 through 19, 2018 causally related to the February 6, 2003 accepted
employment injury.3
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim.5 Under FECA the term disability means incapacity, because
of an employment injury, to earn the wages that the employee was receiving at the time of injury.6
For each period of disability claimed, the employee has the burden of proof to establish that he or
she was disabled from work as a result of the accepted employment injury.7 Whether a particular
injury causes an employee to become disabled from work, and the duration of that disability, are
medical issues that must be proven by a preponderance of probative and reliable medical opinion
evidence.8
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is

3

On November 14, 2017 appellant filed a notice of recurrence (Form CA-2a) for medical treatment beginning
October 27, 2017 causally related to her January 31, 2003 employment injury. In its February 5, 2018 decision,
OWCP indicated that she had filed a notice of recurrence of disability claiming wage-loss compensation. As noted,
however, appellant filed a notice of recurrence of the need for medical treatment beginning October 27, 2017.
4

Supra note 1.

5

See L.S., Docket No. 18-0264 (issued January 28, 2020); B.O., Docket No. 19-0392 (issued July 12, 2019).

6

20 C.F.R. § 10.5(f); J.S., Docket No. 19-1035 (issued January 24, 2020).

7

T.W., Docket No. 19-1286 (issued January 13, 2020).

8

S.G., Docket No. 18-1076 (issued April 11, 2019); Fereidoon Kharabi, 52 ECAB 291 (2001).

2

claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.9
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP accepted that on January 31, 2003 appellant had sustained a bicipital tendon strain
of the right shoulder. Appellant underwent right shoulder surgery on January 8, 2018. On
January 31, 2018 she filed a Form CA-7 requesting wage-loss compensation from January 8
through 19, 2018, which OWCP denied by decision dated February 5, 2018.
OWCP’s procedures provide that it is responsible for requesting evidence necessary to
adjudicate the claim.10 Its procedures further indicate that it should contact a claimant, in writing,
to obtain evidence and should specifically request the information needed, tailored to the specifics
of the individual case.11
Compensation for wage loss due to disability, according to OWCP’s regulations, is
available only for periods during which an employee’s work-related medical condition prevents
him or her from earning the wages earned before the work-related injury. OWCP procedures
require that it properly develop the claim before payment of wage-loss compensation can be
considered, that development may also be needed to obtain the information necessary to make a
payment, and that this information should be requested simultaneously with the evidence needed
to support the claim so that payment can be made quickly if the compensation claim is ultimately
approved.12 It, however, failed to issue a development letter in response to appellant’s claim for
compensation from January 8 through 19, 2018.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested arbiter.
While the claimant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.13 As OWCP failed to
properly develop appellant’s claim for compensation in accordance with its procedures the Board
finds that the case must be remanded to OWCP to issue a development letter requesting pertinent
evidence necessary for the adjudication of the claim.14 Following this and such further
development as may be deemed necessary OWCP shall issue a de novo decision.

9

See M.J., Docket No. 19-1287 (issued January 13, 2020); William A. Archer, 55 ECAB 674 (2004).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.4.c(2)
(June 2011).
11

Id. at Chapter 2.800.5. See also V.R., Docket No. 16-1167 (issued December 22, 2016).

12

Id. at Chapter 2.901.5.a(4) (February 2013).

13

See D.B., Docket No. 19-0811 (issued March 9, 2020).

14

W.B., Docket No. 19-1775 (issued December 18, 2019).

3

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 5, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: May 15, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

